MYERS, Associate Judge,
Petitioner seeks our review of an order of the Real Estate Commission suspending his real estate broker’s license for 120' days for violation of Sections 45-1408(g), (h) and (j), D.C.Code, 1961.
On appeal petitioner charges that there was no substantial evidence before the Commission to sustain the findings resulting in the suspension of his license. The record convinces us otherwise.
Petitioner was afforded a hearing before the Commission when he was represented by counsel and exercised his privilege of cross-examination of other witnesses. We have carefully examined the record and no good purpose would be served in discussing in detail the testimony of the witnesses who appeared at the hearing. Suffice it to say that where there was substantial evidence, even though conflicting, to support the findings under the specifications of the statute, we have no authority to disturb the *819decision of the Commi'ssion.1 That is the case here.
Affirmed.
HOOD, Chief Judge, concurs in the result.

. Kelley v. Real Estate Com’n of District of Columbia, D.C.Mun.App., 172 A.2d 415; Eiland v. Ahearn, D.C.Mun.App., 153 A.2d 312.